IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2582 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 33 DB 2019
                                :
           v.                   :           Attorney Registration No. 74862
                                :
CATHERINE ANN MULDOON,          :           (Philadelphia)
                                :
                Respondent      :


                                       ORDER

PER CURIAM


      AND NOW, this 22nd day of March, 2019, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Catherine Ann Muldoon is

suspended on consent from the Bar of this Commonwealth for a period of six months.

She shall comply with all the provisions of Pa.R.D.E. 217, and shall pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).